Citation Nr: 0844774	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for bilateral hearing loss.

In a February 2005 decision, the Board affirmed the RO's 
denial and denied service connection for bilateral hearing 
loss.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2006 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand.  
Thereafter, a March 2007 Board decision was also vacated and 
remanded by an August 2008 Court order.  As such, this case 
returns again before the Board.


FINDING OF FACT

The veteran's bilateral hearing loss was first diagnosed many 
years after service, and the preponderance of the evidence 
indicates that his hearing loss is not related to noise 
exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2007); 
38 C.F.R. §§ 3.303, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss. Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

In this case, the record shows that the veteran was first 
diagnosed with a bilateral hearing loss disability in 1992, 
which he attributes to noise exposure in service as a result 
of being in close proximity to weapons while driving an 
ammunition supply truck in Germany.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

The veteran's service treatment records make no reference to 
hearing loss in either ear.  Initially, the Board notes that 
VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
Thus, both the veteran's induction and separation 
examinations require conversion from ASA to ISO units.

Audiometric testing during his entrance examination in June 
1964 showed, in the right ear, a 30-decibel loss at the 500 
Hz level, a 25-decibel loss at the 1000 and 2000 Hz levels, 
and a 25-decibel loss at the 4000 Hz level.  Testing in the 
left ear revealed a 30-decibel loss at the 500 Hz level, a 
25-decibel loss at the 1000 Hz level, a 15-decibel loss at 
the 2000 Hz level, and a 30-decibel loss at the 4000 Hz 
level. Whispered voice testing was 15/15 in both ears.

Audiometric testing during the veteran's separation 
examination in March 1966 in the right ear revealed a 30-
decibel loss at the 500 Hz level, a 25-decibel loss at the 
1000 and 2000 Hz levels, and a 15-decibel loss at the 4000 Hz 
level. Testing in the left ear revealed a 25-decibel loss at 
the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 
25-decibel loss at the 2000 Hz level, and a 20-decibel loss 
at the 4000 Hz level.

Thus, according to VA standards, no evidence of a hearing 
loss disability for VA purposes was shown in service.  
Moreover, there does not appear to be an upward shift in 
hearing loss between the veteran's entrance and his 
separation from active duty.  In short, the veteran's service 
treatment records provide highly probative evidence against 
the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Indeed, the record shows that a hearing loss disability for 
VA purposes was not shown until many years after service.  In 
this regard, records from Apollo Hearing Center contain 
audiometric testing results from August 1992, October 1996, 
and November 1998, all of which show a hearing loss 
disability for VA purposes.  In this regard, the August 1992 
report revealed, in the right ear, a 40-decibel loss at the 
500 Hz level, a 55-decibel loss at the 1000 Hz level, a 65- 
decibel loss at the 2000 Hz level, and a 75-decibel loss at 
the 4000 Hz level.  Testing in the left ear revealed a 45- 
decibel loss at the 500 Hz level, a 65-decibel loss at the 
1000 Hz level, an 80-decibel loss at the 2000 Hz level, and a 
90-decibel loss at the 4000 Hz level.

In a November 2003 letter, an audiologist at Apollo Hearing 
Center indicated that he had been seeing the veteran for 
bilateral hearing loss since 1992.  The audiologist noted the 
veteran's history of hearing loss dating back to when he was 
separated from the military.  The audiologist then provided 
the following opinion: "He was an ammunition truck driver in 
the service.  There is a good possibility that this may have 
been the source of his hearing difficulties.  His condition 
may have been noise induced."

The problem with this opinion is twofold.  First, the phrases 
"good possibility" and "may have been" constitute speculation 
as to the etiology of the veteran's hearing loss.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

The second problem with this opinion is that no evidence 
indicates that the audiologist reviewed the pertinent facts 
of this case.  In particular, he failed to mention the fact 
that the veteran's hearing was normal at the time of his 
separation physical, with no upward shift noted during 
service.  It is thus evident that the audiologist did not 
apply valid medical analysis to the significant facts of this 
case in reaching his conclusion that the veteran's hearing 
loss had its onset in service.  Nieves-Rodriguez v. Peake, 
No. 06-3012 (Dec. 1, 2008).  Consequently, the audiologist's 
opinion is of limited probative value in this case.  

In contrast, a VA examiner (audiologist) reviewed the 
pertinent medical history in November 2002 and determined 
that the veteran's bilateral hearing loss disability is not 
related to service.  In this report, the examiner recorded 
the veteran's history of in-service noise exposure from 
Howitzers, as well as his history of post-service 
occupational noise exposure from saws while working as a 
butcher for 36 years.  After reviewing the pertinent medical 
history, the examiner stated that "it is less likely than not 
that [the] veteran's hearing loss was due to his service 
experience."  The examiner based his opinion on the fact that 
audiograms at both induction and separation revealed normal 
hearing bilaterally, which the private audiologist failed to 
mention.

The Board places greater probative value on the VA examiner's 
opinion, as it was based on a review of the pertinent medical 
history and supported by sound rationale - including the 
veteran's service treatment records.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Overall, both the service and post-service medical records 
provide highly probative evidence against the veteran's 
claim.  These records shows that the veteran was first 
diagnosed with a bilateral hearing loss disability in 1992, 
approximately 26-years after his separation from active duty.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a 
VA examiner reviewed the claims file and determined that the 
veteran's hearing loss is not related to service.  The Court 
has held that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner reviewed the 
veteran's claims file, including the service treatment 
records, before determining that the veteran's hearing loss 
is not related to service.

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran and his 
wife, including the veteran's testimony presented at his 
October 2004 hearing.  The veteran stated that he had ringing 
in his ears immediately after being exposed to ammunition 
fire, and that he first noticed a hearing problem immediately 
after leaving military service.  But, unfortunately, these 
lay statements are not sufficient to grant the veteran's 
claim.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing hearing problems 
since service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

That being said, the Board notes that the veteran is 
competent to report that he has had difficulty hearing since 
service, and his wife is competent to report that she 
observed the veteran having such difficulty.  However, they 
are not competent to report that he had a certain level of 
hearing impairment - one that meets the standards of a 
hearing loss disability under 38 C.F.R. § 3.385 - as there is 
no indication that they have expertise in this regard.  Nor 
are they competent to provide an etiological nexus between 
any current hearing impairment and service, as such 
assessments are not simple in nature.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the lay opinions by the 
veteran and his wife are not competent or sufficient.  See 
Jandreau.  

But even assuming for the sake of argument that the veteran 
and his wife are competent to make such medication 
determinations, the Board must still assess the probative 
value of these lay statements.  The Court has held that once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994). (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See also 
Barr v. Nicholson, 21 Vet App 303 (2007).  In other words, 
even if the Board were to consider the lay statements 
concerning the presence of hearing loss since service, the 
probative value of these statements must still be considered 
in light of the medical evidence of record. 

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the service treatment records and the November 2002 VA 
examination report, which clearly show that a hearing loss 
disability was not confirmed until many years after service 
and is unrelated to service.  In sum, the service treatment 
records, the absence of a hearing loss disability until many 
years after service, and the negative opinion provided by a 
VA audiologist in November 2002 all have significantly 
greater probative value than the lay statements provided by 
the veteran and his wife. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt. However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

The Duty to Notify and the Duty to Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran by the RO dated in July 2002 and August 2002, 
as well as a letter by the Board dated in July 2006.  These 
letters informed him of the evidence required to substantiate 
his claim, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  The RO 
letters also notified him of the downstream elements 
concerning a potentially assigned rating and effective date 
if service connection is eventually granted.  But, in any 
event, any failure by VA to notify the veteran of these 
elements would be nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.  See also Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Since the Board concluded that the 
preponderance of the evidence is against his underlying claim 
for service connection, the downstream disability-rating and 
effective-date elements of his claims are moot.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained all 
available medical records identified by the veteran and his 
representative.  In addition to obtaining all available 
medical records, a VA examiner has had an opportunity to 
review the claims file and offer an opinion as to whether the 
veteran's hearing loss is related to service.  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


